UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2015 Date of Reporting Period: 12/31/2014 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2014 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 97.18% Consumer Discretionary - Automobiles & Components 2.71% 75,000 BorgWarner Inc. $ 55,000 Delphi Automotive PLC 3,999,600 180,000 Gentex Corporation 6,503,400 75,000 Harley-Davidson, Inc. 4,943,250 19,567,500 Consumer Discretionary - Durables & Apparel 3.55% 251,250 Jarden Corporation * 12,029,850 52,500 Polaris Industries Inc. 7,940,100 90,000 Tupperware Brands Corporation 5,670,000 25,639,950 Consumer Discretionary - Retailing 10.88% 185,000 CarMax, Inc. * 12,317,300 450,000 LKQ Corporation * 12,654,000 125,000 Nordstrom, Inc. 9,923,750 65,000 O'Reilly Automotive, Inc. * 12,520,300 152,500 Tractor Supply Company 12,020,050 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 9,588,000 125,000 Williams-Sonoma, Inc. 9,460,000 78,483,400 Consumer Discretionary - Services 3.80% 180,000 Dunkin' Brands Group, Inc. 7,677,000 152,306 InterContinental Hotels Group PLC 6,099,855 90,000 Starbucks Corporation 7,384,500 77,500 Starwood Hotels & Resorts Worldwide, Inc. 6,282,925 27,444,280 Consumer Staples - Food & Staples Retailing 1.20% 95,000 PriceSmart, Inc. 8,665,900 Consumer Staples - Food, Beverage & Tobacco 1.64% 75,000 Monster Beverage Corporation * 8,126,250 105,000 WhiteWave Foods Company (The) - Class A * 3,673,950 11,800,200 Consumer Staples - Household & Personal Products 1.31% 55,000 Church & Dwight Co., Inc. 4,334,550 117,500 Nu Skin Enterprises, Inc. - Class A 5,134,750 9,469,300 Energy 4.43% 125,000 Cameron International Corporation * 6,243,750 50,000 Concho Resources Inc. * 4,987,500 35,000 Helmerich & Payne, Inc. 2,359,700 224,952 Kinder Morgan, Inc. 9,517,734 75,000 Oceaneering International, Inc. 4,410,750 55,000 SM Energy Company 2,121,900 70,000 Whiting Petroleum Corporation * 2,310,000 31,951,334 Page 1 Financials - Banks 1.84% 60,000 Cullen/Frost Bankers, Inc. 4,238,400 440,000 Huntington Bancshares Incorporated 4,628,800 105,000 SunTrust Banks, Inc. 4,399,500 13,266,700 Financials - Diversified 3.80% 45,000 Affiliated Managers Group, Inc. * 9,550,800 170,000 Raymond James Financial, Inc. 9,739,300 95,000 T. Rowe Price Group, Inc. 8,156,700 27,446,800 Financials - Insurance 2.79% 110,000 Aon plc 10,431,300 217,000 Willis Group Holdings PLC 9,723,770 20,155,070 Financials - Real Estate 1.42% 300,000 CBRE Group Inc. * 10,275,000 Health Care - Equipment & Services 9.82% 145,000 Cardinal Health, Inc. 11,705,850 52,500 Cooper Companies, Inc. (The) 8,509,725 145,000 DaVita HealthCare Partners Inc. * 10,982,300 205,000 DENTSPLY International Inc. 10,920,350 140,000 ResMed Inc. 7,848,400 90,000 Teleflex Incorporated 10,333,800 95,000 Universal Health Services, Inc. - Class B 10,569,700 70,870,125 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 9.14% 80,000 Celgene Corporation * 8,948,800 48,000 Jazz Pharmaceuticals public limited company * 7,859,040 140,000 Mylan Inc. * 7,891,800 65,000 Perrigo Company plc 10,865,400 24,500 Regeneron Pharmaceuticals, Inc. * 10,051,125 93,920 Thermo Fisher Scientific Inc. 11,767,237 60,000 Valeant Pharmaceuticals International, Inc. * 8,586,600 65,970,002 Industrials - Capital Goods 10.84% 300,000 Allison Transmission Holdings, Inc. 10,170,000 197,500 AMETEK, Inc. 10,394,425 206,000 Fastenal Company 9,797,360 195,000 Fortune Brands Home & Security, Inc. 8,827,650 130,000 IDEX Corporation 10,119,200 100,000 Nordson Corporation 7,796,000 75,000 Snap-on Incorporated 10,255,500 125,000 Westinghouse Air Brake Technologies Corporation 10,861,250 78,221,385 Industrials - Commercial & Professional Services 4.11% 280,000 ADT Corporation (The) 10,144,400 105,000 IHS Inc. - Class A * 11,957,400 57,500 Stericycle, Inc. * 7,537,100 29,638,900 Industrials - Transportation 0.97% 77,500 Genesee & Wyoming Inc. - Class A * 6,968,800 Information Technology - Hardware & Equipment 3.55% Page 2 280,000 CDW Corporation 9,847,600 52,500 F5 Networks, Inc. * 6,849,413 305,000 NCR Corporation * 8,887,700 25,584,712 Information Technology - Semiconductors & Semiconductor Equipment 4.26% 200,000 Altera Corporation 7,388,000 95,000 Avago Technologies Limited 9,556,050 228,750 Microchip Technology Incorporated 10,318,913 80,000 Xilinx, Inc. 3,463,200 30,726,163 Information Technology - Software & Services 12.67% 100,000 Akamai Technologies, Inc. * 6,296,000 135,000 ANSYS, Inc. * 11,070,000 170,000 CDK Global, Inc. 6,929,200 135,000 Check Point Software Technologies Ltd. * 10,606,950 139,499 Fidelity National Information Services, Inc. 8,676,838 126,874 Fiserv, Inc. * 9,004,248 80,000 FleetCor Technologies, Inc. * 11,896,800 47,500 MercadoLibre, Inc. 6,064,325 140,000 Red Hat, Inc. * 9,679,600 330,000 Vantiv, Inc. - Class A * 11,193,600 91,417,561 Materials 2.45% 75,000 Airgas, Inc. 8,638,500 135,000 AptarGroup, Inc. 9,023,400 17,661,900 TOTAL COMMON STOCKS (cost $400,880,287) 701,224,982 SHORT -TERM INVESTMENTS 2.75% Commercial Paper - 2.45% $ 810,000 NorthWestern Corporation 01/02/15, 0.33% 810,000 1,175,000 Apache Corporation 01/05/15, 0.50% 1,174,951 1,500,000 Sherwin-Williams Company (The) 01/05/15, 0.23% 1,499,971 900,000 Aetna Inc. 01/06/15, 0.25% 899,975 1,500,000 PPG Industries, Inc. 01/07/15, 0.42% 1,499,913 650,000 PPG Industries, Inc. 01/08/15, 0.40% 649,957 1,000,000 NorthWestern Corporation 01/09/15, 0.43% 999,916 1,000,000 Hyundai Capital America, Inc. 01/12/15, 0.37% 999,897 400,000 Monsanto Company 01/12/15, 0.50% 399,944 1,000,000 Kellogg Company 01/13/15, 0.35% 999,893 1,000,000 J.M. Smucker Company 01/14/15, 0.30% 999,900 750,000 Bemis Company, Inc. 01/15/15, 0.40% 749,892 675,000 Diageo Capital plc 01/15/15, 0.50% 674,878 270,000 Bemis Company, Inc. 01/16/15, 0.45% 269,953 1,000,000 General Mills, Inc. 01/20/15, 0.29% 999,855 400,000 Hitachi Capital America Corp. 01/20/15, 0.35% 399,930 775,000 Bacardi Corporation 01/21/15, 0.50% 774,796 1,500,000 Campbell Soup Company 01/22/15, 0.36% 1,499,700 450,000 Autozone, Inc. 01/23/15, 0.45% 449,882 950,000 Campbell Soup Company 02/03/15, 0.40% 949,662 17,702,865 Variable Rate Security - 0.30% 2,177,321 Fidelity Institutional Money Market Fund - Class I 2,177,321 TOTAL SHORT-TERM INVESTMENTS (cost $19,880,186) 19,880,186 Page 3 TOTAL INVESTMENTS (cost $420,760,473) - 99.93% $ OTHER ASSETS, NET OF LIABILITIES - 0.07% 510,695 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $721,615,863 * Non-income producing. % of net assets. As of December 31, 2014, investment cost for federal tax purposes was $420,885,524 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,536,741 ) Net unrealized appreciation $300,219,644 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,177,321 Level 2 - Commercial Paper 17,702,865 Level 3 - None Total $721,105,168 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/20/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/20/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/20/2015
